
	
		II
		111th CONGRESS
		1st Session
		S. 2449
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and make technical corrections to
		  the temporary suspension of duty on
		  4-chloro-N-[2-[3-methoxy-4-(2-propynyloxy)phenyl]ethyl]-2-(2-propynyloxy)benzeneacetamide.
	
	
		1.4-Chloro-N-[2-[3-methoxy-4-(2-propynyloxy)
			 phenyl]ethyl]-2-(2-propynyloxy) benzeneacetamide
			(a)In generalHeading 9902.12.07 of the Harmonized Tariff
			 Schedule of the United States (relating to
			 4-chloro-N-[2-[3-methoxy-4-(2-propynyloxy)phenyl]ethyl]-2-(2-propynyloxy)benzeneacetamide)
			 is amended—
				(1)by striking the article description and
			 inserting the following:
			 4-Chloro-N-[2-[3-methoxy-4-(2-propynyloxy)phenyl]ethyl]-2-(2-propynyloxy)benzeneacetamide
			 (Mandipropamid) (CAS No. 374726–62–2) (provided for in subheading
			 2924.29.47); and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
